the next day gave his opinion *Page 49 
in conformity with that delivered by White, J., whereupon a decree was drawn and passed, making the injunction perpetual for $1,314.41¾, which together with the sum of $178.75, the amount of rent paid by the defendant to the plaintiff, for which the injunction had been formerly dissolved, and the money paid, making an aggregate sum of § 1,493.16 2/3 this last sum deducted from $2,000, the amount of the judgment recovered at law, leaves a balance of $506.83 1/3, for which the injunction is now dissolved; so that the defendant may recover this sum upon the judgment at law.